DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Supply member in claim 4.  The corresponding structure for a supply member found in the instant specification is that of a mechanism 23 for advancing a plunger within a syringe as seen in Fig. 2a.
liquid resin supply mechanism in claim 10 having a similar corresponding structure as the supply member above is that of a mechanism 23 for advancing a plunger within a syringe as seen in Fig. 2a.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yamada et al. (Pub No 2009/0200704).
With regards to claim 10, Yamada teaches a resin molding apparatus comprising a molding die including an upper die (6) and a lower die (7), a die clamping means implicit in a compression molding die that serves to open and close with force the two dies as seen in Fig. 1 (Abstract).  Yamada teaches a liquid resin supply mechanism (21) as seen in Fig. 4 with a corresponding structure to applicant’s liquid supply mechanism of a plunger capable of insertion within a cartridge syringe.  
With regards to the limitation that the liquid resin supplying mechanism supplies a liquid resin in a particular way, the limitation is interpreted as a functional limitation.  Yamada teaches that the cartridge (17) is removably mounted to be capable of being exchanged (¶ 0073) and thus contains all structural limitations positively required by the claim.  The courts have held that an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menchik et al. (Pub No 2006/0127153) in view of Murphy et al. (Pub No 2015/0037445).
With regards to claims 1 and 9, Menchik teaches a method for supplying a resin comprising supplying a liquid resin (¶ 0029) contained in a first cartridge (180) to a supply target (170), the first cartridge having a remaining amount of the liquid resin smaller than a target supply amount appropriate for one-time resin supply to the supply target as Menchik teaches that during printing controller (105) monitors the amounts remaining within each cartridge (¶ 0027) and controls from which cartridge material is dispensed through valves (175) (Fig. 1, ¶ 0020-0023).  Menchik teaches that during a print a cartridge may be low or empty and require switching to a different cartridge (¶ 0044).  Switching from a first depleted cartridge to a second cartridge for printing is interpreted to read upon replacing a first cartridge with a second cartridge and supplying resin contained in the second cartridge to the target.  Menchik does not explicitly teach that the second cartridge is “already subjected to dripping out”.  
In a similar field of endeavor of dispensing resin, Murphy teaches that cartridges used in a dispensing operation should be primed meaning the contents are ready for dispensing by compacting and advancing (dripping out) the material until the material to be dispensed is in a position in contact with the dispensing orifice (¶ 0182) as this ensures accuracy of dispensing or deposition or extrusion.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to prime the cartridges of Menchik to ensure accurate dispensing as taught by Murphy as both relate to dispensing material from cartridges presenting a reasonable expectation of success, and doing so ensures accuracy of the dispensed material.  
With regards to claim 2, Menchik teaches controlling dispensing of material while moving along a path controlled by the print instructions utilizing the positioning unit (155).  As the material is supplied from the first cartridge during printing until low or depleted while moving this is interpreted as supplying from a start position to a stop position in which as seen by the stop position there was a start position interpreted to read upon being “based on”.  
With regards to claim 3, Menchik teaches that the print head moves in the two dimensional plane above the print tray according to the print file (¶ 0025).
With regards to claim 4, Menchik teaches that supply of liquid resin from the first cartridge is stopped when the supply of material in the cartridge is low and/or depleted as being measured by the device.  The devices includes a supply member in the form of an inner bag containing the resin (equivalent to the syringe container of the specification) and air pressure (equivalent to the pressure of a syringe plunger) presses upon the bag until empty at which point the cartridge ceases to print which is interpreted to read upon an equivalent structure for performing the same function in light of 112f as discussed above.
With regards to claims 5 and 6, Menchik teaches that the controller is sensing the material remaining in the cartridges including their volume corresponding with the volume of the inner bag remaining filled (¶ 0027).
With regards to claim 7, Menchik teaches measuring remaining liquid in a first and second cartridge, as applied to claim 1 above teaches priming the cartridges before use, and teaches replacing a first cartridge with a second cartridge for resin supply.  Barring a showing of unexpected results the mere change in order of steps to achieve the same result constitutes a case of prima facie obviousness. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
With regards to claim 8, Menchik teaches sensing the material within the cartridge as well as the quality (¶ 0027) interpreted to read upon performing a check as claimed.

Claim(s) 1, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essential Craftsman (NPL – Up Your Caulking Game Ep 86).
With regards to claims 1 and 9, Essential Craftsman demonstrates a common technique in the art of home building in which after siding has been applied to a house the gaps must be caulked prior to painting (0:00-0:30) not only for aesthetics but also to seal gaps (0:45-1:25).  As seen at (1:48) Essential Craftsman demonstrates the well-known technique for opening a tube of caulk in which the nozzle is cut by the user.  Essential Craftsman teaches that the caulking process will take him multiple days (3:50-4:10) and use dozens of tubes of caulk (12:50-13:10).  At 15:50 the Essential Craftsman is seen supplying liquid resin (caulk) from a first cartridge in the caulk gun to a supply target (house siding) having a remaining amount smaller than appropriate for the entire house as he runs out while running a bead down the window.  At 15:51 the Essential Craftsman is seen replacing the first cartridge with a second cartridge and cutting open the tip and after replacement proceeding to caulk where the bead left off.  This process is repeated to caulk an extensive amount of the house although the entire process is not demonstrated.  It is not explicitly shown in the video that the second cartridge is ever “already subjected to dripping”.
Foster teaches an advantageous cover system for caulking (col 1 ln 35-38) in which after an initial use the material is allowed to drip out (74) as seen in Fig. 5 into a cover such that upon use later the top can be removed and material is readily dispensable.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize such covers in the course of an extensive caulking job as doing so allows for the temporary coverage of a caulk tube preventing the material from exiting the tube or drying out.   As the job of the Essential Craftsman or any other house caulking job for that matter requires a substantial number of tubes over a number of work days it would be obvious to one of ordinary skill to at some point use a previously used caulk tube from either an alternative job or an alternative day.  The use of a tube already subjected to dripping out made obvious by the improved seal of Foster.
With regards to claim 4, Essential Craftsman teaches using a conventional caulking gun which includes a lever action plunger which reaches an end point when the caulk tube is exhausted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742